DETAILED ACTION
Rejection Under 35 U.S.C. § 112(a) and (b)
	The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claim is indefinite and nonenabling because the following statement included in the specification may be understood as broadening the scope of the claimed design beyond what is shown and understood from the disclosure:
 “A rubber band with a slider is provided along the neck portion of it; so the neck portion can be adjusted.”
The descriptive statement included in the specification is impermissible because the description contains descriptions or suggestions of embodiments that are not illustrated, broadening language, and functional or unrelated language. See MPEP § 1503.01, subsection II.
	The specification of a non-provisional international design application is not permitted to include statements describing matters that are directed to function or are unrelated to the design. The descriptive text may be considered an attempt to broaden the scope of the claim.
Attention is directed to the fact that design patent applications are concerned solely with the ornamental appearance of an article of manufacture.  The functional and/or structural features stressed by applicant in the papers are of no concern in design cases, and are neither permitted nor required.  Function and structure fall under the realm of utility patent applications.
	In order to overcome the rejection under 35 U.S.C. 112(a) and (b), the applicant may cancel the indefinite and nonenabling language from the specification.
Conclusion
	The claim stands rejected under 35 U.S.C. § 112(a) and (b) as set forth above.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER J RABIE whose telephone number is (571)272-9623. The examiner can normally be reached Monday - Friday, 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE A BUGG can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        
/AJR/
Examiner, Art Unit 2911